Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Barash (US 20110117878).
Regarding claim 1, Barash teaches, a rescue system (abstract) comprising:
 a receiver for receiving a request for rescue of a rescued person and rescued person location information (Paragraph 6-7: telephone call to a 911 operator and location of the call and Paragraph 16); 
an emergency medical staff arrival time estimation unit for estimating an emergency medical staff arrival time at which an emergency medical staff arrives at the rescued person based on the rescued person location information (Paragraph 83,182,107);
an acquisition unit for acquiring user location information of a registered user that is a candidate for a rescuer (Paragraph 16, 19, 21 and 40); 

a transmitter for transmitting the request for rescue to the registered user that is able to arrive earlier than the emergency medical staff (Paragraph 118, 136 and 43: Such an alert may be sent in coordination with an alert to professional responders who are assigned to cover the area. The dispatcher may choose to alert lay responders in addition to professional responders when it appears that the professional responders will take substantially longer to respond to the emergency then will the lay responders).
Regarding claim 2, Barash teaches, a determination unit for determining whether to make the request for rescue to the registered user based on the emergency medical staff arrival time and the user arrival time, wherein when the determination unit determines to make the request for rescue to the registered user, the transmitter transmits the request for rescue (Paragraph 118, 136, 83,182,107).
Regarding claim 3, Barash teaches, a candidate display unit for displaying, as the candidate for the rescuer, the registered user that is able to arrive earlier than the emergency medical staff, based on the emergency medical staff arrival time and the user arrival time; and an acceptance unit for accepting making the request for rescue to the registered user displayed, wherein the transmitter transmits the request for rescue to the registered user accepted by the acceptance unit (Paragraph 7: Upon receiving a notification, each candidate lay responder may reply with an indication of whether they are willing and able to help with the call. If they indicate that they are willing to help, the system may automatically send to their 
Regarding claim 4, Barash teaches, wherein: the user arrival time estimation unit estimates the user arrival time for a plurality of modes of transportation (Paragraph 118: responders taking automobile, responders not moving); and the transmitter transmits, to the registered user that is able to arrive earlier than the emergency medical staff for at least one of the modes of transportation, information on the modes of transportation and the request for rescue (Paragraph 118, 136).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barash (US 20110117878) in view of Martin (US 20190174289).

Regarding claim 5, Barash teaches, wherein: the registered user includes a healthcare worker having qualification or expertise in rescue (Paragraph 6: qualifications of the registered responders); the receiver also receives information on a type of rescue of the rescued person 
	Barash does not explicitly teach giving priority to the registered user having the qualification or the expertise matching the type of rescue of the rescued person.
	Martin in the same art of endeavor teaches an emergency response system (abstract), wherein selecting responder ‘giving priority to the best matching responder to the emergency” (Paragraph 13).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Barash with Martin in order to improve the system and increase efficiency and provide best assistance for the injured person. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barash (US 20110117878) in view of Sieja (US 20180174430).
Regarding claim 6, Barash teaches, the registered user includes a healthcare worker having qualification or expertise in rescue; the receiver also receives information on a type of rescue of the rescued person (Paragraph 6 and Fig. 5). 
Barash does not explicitly teach the candidate display unit displays, as the candidate, the registered user having higher priority and matching the type of rescue of the rescued person, based on information on the qualification or the expertise of the registered user.
Sieja in the same art of endeavor teaches the above (Paragraph 79-80, Fig. 9-14).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652